Citation Nr: 1606405	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  13-22 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial evaluation for bilateral hearing loss.  

2.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the right knee, prior to November 8, 2012.

3.  Entitlement to an evaluation in excess of 30 percent for degenerative joint disease of the right knee, since November 8, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to February 1959.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and November 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2013, the RO issued a rating decision granting an increased evaluation of 30 percent for degenerative joint disease of the right knee, effective November 8, 2012.  The Veteran continues to seek a higher evaluation for this disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).


REMAND

In December 2013, the Veteran requested a hearing before the Board to be held at the RO.  In January 2016, the Veteran's representative asked that all issues currently on appeal be addressed at that hearing.

Accordingly, the case is remanded for the following action:  

The Veteran must be scheduled for a Travel Board hearing before the Board to be held at the RO, according to the date of his original request for such a hearing.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


